PER CURIAM.
This ease arises upon a petition filed by appellee as plaintiff in the lower court for a writ of mandamus to require appellant, as Director of the United States Veterans’ Bureau, to award certain benefits to the plaintiff under the Act of May 24, 1928, 45 Stat. 735 (38 USCA § 581, 582), which theretofore had been denied plaintiff by the Director.
A hearing was had on the petition and answer, and a demurrer to the latter, whereupon, on January 13, 1930, the court sustained the demurrer, and, the Director standing upon his answer, a writ of mandamus was issued as prayed in the petition. This appeal was then taken.
In this court the appellee concedes that the issue herein is on all fours with that decided by us on June 2, 1930, in the appeal of Hines v. United States ex rel. Livingston, 59 App. D. C. 363, 42 F.(2d) 347, and that the decision rendered in that case governs the present appeal, if it is to be adhered to. It is also conceded that in such event the contention of appellee herein must be overruled and the judgment of the lower court be reversed.
Upon a. consideration of our decision in the Livingston Case, wherein certiorari was denied by the Supreme Court at its October term, 1930, 51 S. Ct. 35, 75 L. Ed.-, and in conformity with the important rule of stare decisis, we enter a similar decision in the present ease.
The judgment of the lower court is accordingly reversed, and this cause is remanded for further proceedings not insistent herewith.